Exhibit 10.2

 

AMERICAN STANDARD COMPANIES INC.

 

EXECUTIVE SUPPLEMENTAL RETIREMENT BENEFIT PROGRAM

 

Restated to include all amendments through

July 7, 2005



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

For all purposes of the Program the following definitions shall apply, with
words in the masculine gender including, where appropriate, the feminine gender:

 

Act means the Securities Exchange Act of 1934, as amended.

 

Actuarial Equivalent means, with respect to any monthly payments referred to in
Article IV, the lump sum payment which is the present value as of the date of
commencement of such monthly payments, determined using the following actuarial
assumptions:

 

  (a) Mortality Table - 1983 Basic Group Annuity Mortality Table for males
projected to 1988 with Scale H; and

 

  (b) Interest - the lesser of

 

  (1) 120% of the annual interest rate used by the Pension Benefit Guaranty
Corporation to value immediate annuities for plans terminating as of the date as
of which the applicant’s monthly pension payments would otherwise commence; and

 

  (2) the average yield of long-term U.S. Treasury bonds issued during the one
month period ending one month before the date as of which the applicant’s
monthly pension payments would otherwise commence, as published in the Federal
Reserve Bulletin under the heading “Composite Index: Over 10 Years (long-term),”
such average yield to be rounded to the nearest .25%;

 

provided that, for purposes of calculating a lump sum payment to a Prior
Participant or his Surviving Spouse the interest rate applied to calculate that
portion of such lump sum attributable to such Prior Participant’s Special Years
of Service shall be multiplied by sixty and four-tenths percent (60.4%).

 

Average Monthly Earnings of a Participating Employee means his total
Compensation for the three (3) calendar Years of Service (or such lesser number
of calendar years as may constitute his Years of Service) in his last ten (10)
calendar Years of Service (including in such ten (10) calendar years the year in
which his Service is broken), during which his total Compensation was the
highest, divided by thirty-six (36) (or such lesser number as may constitute the
number of calendar months of his Years of Service).

 

Beneficial Owner means any “person”, as such term is used in Section 13(d) of
the Act, who, directly or indirectly, has or shares the right to vote or dispose
of such securities or otherwise has “beneficial ownership” of such securities
(within the meaning of Rule 13d-3 and Rule 13d-5 under the Act), including
pursuant to any agreement, arrangement or understanding (whether or not in
writing).

 

Board means the Board of Directors of the Corporation.

 

2



--------------------------------------------------------------------------------

Cause means a Participant’s (i) willful and continued failure substantially to
perform his or her duties with the Corporation or any Subsidiary (other than any
such failure resulting from incapacity due to reasonably documented physical or
mental illness), after a demand for substantial performance is delivered to such
Participant by the Chairman of the Board or officer of equivalent authority
which specifically identifies the manner in which it is believed that such
Participant has not substantially performed his or her duties, (ii) conviction
of, or plea of nolo contendere to, a felony, or (iii) the willful engaging by
such Participant in gross misconduct materially and demonstrably injurious to
the Corporation or any Subsidiary or to the trustworthiness or effectiveness of
the Participant in the performance of his or her duties. For purposes hereof, no
act, or failure to act, on such Participant’s part shall be considered “willful”
unless done, or omitted to be done, by him or her not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Corporation or a Subsidiary. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Corporation shall be conclusively presumed to be
done, or omitted to be done, by such Participant in good faith and in the best
interest of the Corporation or such Subsidiary.

 

Change of Control shall mean the occurrence of any of the following events:

 

(a) any “person”, as such term is used in Section 13(d) of the Act (other than
the Corporation, any Subsidiary or any employee benefit plan maintained by the
Corporation or any Subsidiary (or any trustee or other fiduciary thereof)) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation representing 20% or more of the combined voting power of the
Corporation’s then-outstanding securities, provided, however, that an
acquisition of securities of the Corporation representing less than 25% of the
combined voting power shall not constitute a Change of Control if, prior to
meeting the 20% threshold, the members of the Board who are not Employees
unanimously adopt a resolution consenting to such acquisition by such Beneficial
Owners;

 

(b) during any consecutive 24-month period, individuals who at the beginning of
such period constitute the Board, together with those individuals who first
become directors during such period (other than by reason of an agreement with
the Corporation or the Board in settlement of a proxy contest for the election
of directors) and whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved (the “Continuing Directors”),
cease for any reason to constitute a majority of the Board;

 

(c) the consummation of any merger, consolidation, recapitalization or
reorganization involving the Corporation, other than any such transaction
immediately following which the persons who were the Beneficial Owners of the
outstanding voting securities of the Corporation immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the voting securities of the entity surviving such transaction or
the ultimate parent of such entity in substantially the same relative
proportions as their ownership of the Corporation’s voting securities
immediately prior to such transaction; provided that, such continuity of
ownership (and preservation of relative voting power) shall be deemed to be
satisfied if the failure to meet such threshold (or to preserve such relative
voting power) is due solely to the

 

3



--------------------------------------------------------------------------------

acquisition of voting securities by an employee benefit plan of the Corporation,
such surviving entity, any Subsidiary or any subsidiary of such surviving
entity;

 

(d) the sale of substantially all of the assets of the Corporation to any person
other than any Subsidiary or any entity in which the Beneficial Owners of the
outstanding voting securities of the Corporation immediately prior to such sale
are the Beneficial Owners of at least 55% of the total voting power represented
by the voting securities of such entity or the ultimate parent of such entity in
substantially the same relative proportions as their ownership of the
Corporation’s voting securities immediately prior to such transaction; or

 

(e) the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Committee means the Committee constituted under Article III, Section 2 hereof.

 

Compensation means, for any calendar year, the total remuneration (other than
remuneration that is not treated as “Compensation” under and for purposes of the
ESOP) for Service rendered by a Participating Employee during such year,
including any annual incentive compensation awarded to him with respect to such
year, without regard to the year in which such incentive compensation is
received; provided that Compensation shall include amounts deferred under the
American Standard Companies Inc. Deferred Compensation Plan that would otherwise
be treated as “Compensation” under and for purposes of the ESOP, and shall not
include any payments under the American Standard Companies Inc. Long-Term
Incentive Compensation Plan.

 

Corporation means American Standard Companies Inc. and its successors and any
predecessor corporation merged with or into, or any business acquired by,
American Standard Companies Inc.

 

Disability means a Participating Employee’s inability, due to reasonably
documented physical or mental illness, for more than six months to perform his
duties with the Corporation or a Subsidiary Corporation on a full-time basis if,
within 30 days after written notice of termination has been given to such
Participating Employee, he or she shall not have returned to the full-time
performance of their duties.

 

Employee means an employee of the Corporation or a Subsidiary Corporation.

 

ESOP means the American Standard Companies Inc. Employee Stock Ownership Plan
and any successor plan thereto.

 

ESOP Offset means two (2) times the value, as of the date when a Participating
Employee’s Service is broken, of the Basic Company Contributions to his account
under the ESOP.

 

4



--------------------------------------------------------------------------------

Good Reason means any of the following:

 

(a) an adverse change in a Participating Employee’s status or position as an
executive of the Corporation, any adverse change in a Participating Employee’s
status or position as an executive of the Corporation as a result of a material
diminution in his or her duties or responsibilities or a relocation of a
Participating Employee’s principal place of employment to a location which is at
least 30 miles further from such Participating Employee’s principal residence
than his or her current location or the assignment to him or her of any duties
or responsibilities which are inconsistent with such status or position(s), or
any removal of such Participating Employee from or any failure to reappoint or
reelect him or her to such position(s) (except in connection with the
termination of his or her employment for Cause, Disability or retirement or as a
result of death or by him or her other than for Good Reason);

 

(b) a reduction by the Corporation in such Participating Employee’s base salary;

 

(c) the taking of any action by the Corporation or a Subsidiary Company
(including the elimination of a plan without providing substitutes therefor or
the reduction of his or her awards thereunder) that would substantially diminish
the aggregate projected value of such Participating Employee’s awards under the
Corporation’s or such Subsidiary Company’s bonus and benefit plans in which the
Participating Employee was participating at the time of the taking of such
action;

 

(d) the taking of any action by the Corporation or a Subsidiary Company that
would substantially diminish the aggregate value of the benefits provided to the
Participating Employee under the Corporation’s or such Subsidiary Company’s
medical, health, accident, disability, life insurance, thrift and retirement
plans in which the Participating Employee was participating at the time of the
taking of such action;

 

(e) any purported termination by the Corporation of the Participating Employee’s
employment that is not effected for Cause, provided that this shall not include
termination of employment at age sixty-five pursuant to the Corporation’s
mandatory retirement policy for Corporate officers.

 

Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred (a) if the Participating Employee consented in writing to the event
giving rise to the Good Reason or (b) if the Participating Employee voluntarily
terminates his or her employment more than ninety (90) days after the occurrence
of the event constituting Good Reason.

 

Other Post-Retirement Benefits means, with respect to a Participating Employee,
his ESOP Offset, plus all amounts paid or payable to him or his Surviving Spouse
under or with respect to the Retirement Plan (including any monthly pension
payable hereunder because it exceeds the maximum limitation on pension amounts
imposed by Section 415 of the Code), the American Standard Profit Sharing Plan
and any other non-governmental defined benefit or defined contribution employee
pension plan (except the Savings and Stock Ownership Plan of American Standard
Inc. and Participating Subsidiary Companies and the American Standard Employee
Stock Ownership Plan) to which the Corporation, any Subsidiary Company or any
previous employer of such Participating Employee had made contributions,
provided that in calculating such amounts the following shall apply:

 

  (a) Any Other Post-Retirement Benefit which is offset under the terms of the
Retirement Plan shall be offset under this Program;

 

5



--------------------------------------------------------------------------------

  (b) Such amounts shall include lump sum and installment distributions which,
together with all Other Post Retirement Benefits, shall be expressed as an
Actuarially Equivalent lifetime annuity payable monthly.

 

  (c) Such amounts shall exclude benefits to the extent attributable to
contributions made by such Participating Employee; and

 

  (d) Such amounts shall reflect reductions for early commencement of benefits,
if any.

 

Participating Employee means any Employee who has been and so long as he remains
an officer of the Corporation elected as such by the Board. Effective July 7,
2005, individuals elected to the positions of Vice President & Controller or
Vice President & Treasurer shall not be Participating Employees, provided,
however, that any Employees holding such positions as of such date shall
continue to be Participating Employees so long as they continue in such
positions and, in the event they no longer hold such positions, for so long as
the Plan Administrator determines is appropriate. A Participating Employee who
loses status as an elected officer of the Corporation, but remains an Employee,
may be allowed to continue as a Participating Employee for such period as the
Plan Administrator deems appropriate under the circumstances.

 

Primary Social Security Benefit shall have the meaning ascribed to that term in
and by the Retirement Plan. In the event that the Participating Employee
provides the Committee with the actual amount of his Social Security Benefit
plus the amounts, if any, payable to such Employee under a foreign social
insurance or pension system (which is comparable in nature to the U.S. Social
Security System) then the total of such amounts if less than the U.S. Primary
Social Security Benefit as defined in the Retirement Plan shall be deemed the
Participating Employee’s Primary Social Security Benefit for the purposes of
this Program.

 

Program means the Amended and Restated Executive Supplemental Retirement Benefit
Program of American Standard Companies Inc., as set forth in this document and
as amended from time to time.

 

Retirement Plan means the Retirement Plan of American Standard Inc. and
Participating Subsidiary Companies, as in effect immediately before the
amendments thereto made as of June 30, 1988.

 

Service and Years of Service shall have the meanings ascribed to those terms in
and by the ESOP, except as otherwise provided herein in the context of a Change
of Control.

 

Subsidiary Company means any corporation whose outstanding voting stock is
owned, directly or indirectly, by the Corporation or another Subsidiary Company.

 

Surviving Spouse means the person to whom a Participating Employee or former
Participating Employee was legally married on the earlier of the date of his
retirement or death.

 

6



--------------------------------------------------------------------------------

ARTICLE II

 

PURPOSE

 

The purpose of the Program is to further the achievement of corporate goals of
the Corporation by providing improved retirement income as a component of
executive compensation, by providing retirement income not subject to the limits
imposed on retirement plans qualified under Section 401(a) of the Code, and by
assisting in recruiting and retaining senior executives.

 

7



--------------------------------------------------------------------------------

ARTICLE III

 

AMENDMENT, CONTINUATION, ADMINISTRATION

 

Section 1 - Amendment and Continuation

 

The Board shall have the right to suspend or terminate the Program at any time
and, at any time or from time to time, to amend its terms; provided, however,
that no such action shall effect a forfeiture or a reduction in the amount of
any benefit under the Program that

 

  (a) an Employee who had been a Participating Employee for at least twelve (12)
months prior to the month in which such action is authorized or

 

  (b) the Surviving Spouse of such an Employee

 

would otherwise have been entitled to receive if such Employee had died on, or
retired as of the first of the month coinciding with or following, the effective
date of such action or, if later, the date of its authorization. Notwithstanding
any such suspension, termination or amendment, the Corporation and Subsidiary
Companies will at all times be free to establish other programs, similar or
different, for the benefit of any Employees. Notwithstanding anything contained
herein to the contrary, no such suspension, termination or amendment shall be
taken within two (2) years following a Change of Control that shall diminish the
rights provided herein to any Participating Employee, including, without
limitation, benefit formulas, accrued benefits or service.

 

Section 2 - Administration

 

The Program shall be administered by a committee of the Board (the “Committee”)
which is appointed by the Board. No member of such Committee shall be eligible
to participate in the Program. The Committee shall interpret the Program,
establish administrative policies, guidelines and rules and designate
Participating Employees thereunder, and take any other action necessary or
desirable for the proper operation of the Program. All such interpretations,
policies, guidelines, rules, designations and actions shall be final and binding
upon the Corporation, all Subsidiary Companies, all Employees and all
Participating Employees.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

 

ELIGIBILITY FOR AND AMOUNT OF BENEFITS

 

Section 1 - Upon Retirement at or After Age Sixty-five

 

Any Participating Employee who, after completing at least five (5) Years of
Service, ceases to be an Employee on or after his sixty-fifth (65th) birthday
shall receive from the Corporation, no later than the thirtieth (30th) day of
the month coincident with or immediately succeeding his sixty-fifth (65th)
birthday (or the month in which he ceases to be an Employee, if later), a single
lump sum payment which shall be the Actuarial Equivalent of a monthly payment,
commencing with such month and continuing for his lifetime, in an amount equal
to the sum of (i) the excess of

 

  (a) four percent (4%) of his Average Monthly Earnings, multiplied by the
number, not in excess of ten (10), of his Years of Service, plus

 

  (b) one percent (1%) of his Average Monthly Earnings, multiplied by the number
of his Years of Service accumulated after his first ten (10) Years of Service
(to a maximum of twenty percent (20%) of such Average Monthly Earnings), over
the sum of

 

  (c) such Participating Employee’s Other Post-Retirement Benefits, plus

 

  (d) his Primary Social Security Benefit;

 

and (ii) the monthly pension, if any, which is not payable to him from the
Retirement Plan because of the maximum limitations on pension amounts imposed by
Section 415 of the Code.

 

Section 2 - Upon Employment Termination Before Age Sixty-five

 

Any Participating Employee who ceases to be an Employee after completing at
least five (5) Years of Service, but before his sixty-fifth (65th) birthday
shall receive from the Corporation, no later than the thirtieth (30th) day of
the month designated in writing by such Participating Employee to the Committee
(which month shall not be earlier than the month immediately following his
fifty-fifth (55th) birthday), a single lump sum payment which shall be the
Actuarial Equivalent of a monthly payment, commencing with the month so
designated by such Participating Employee and continuing for his lifetime, in an
amount equal to the product of the amounts determined in clauses (a), (b) and
(c) below, with such result reduced by the amount in clauses (d) and (e) below
and increased by the amount in clause (f) below.

 

  (a) The monthly payment that such Participating Employee would have received
computed under the below (i) and (ii), if he had remained an Employee (with no
change in his Average Monthly Earnings) until, and if he had retired on, his
sixty-fifth (65th) birthday:

 

  (i) four percent (4%) of his Average Monthly Earnings, multiplied by the
number, not in excess of ten (10), of his Years of Service, plus

 

9



--------------------------------------------------------------------------------

  (ii) one percent (1%) of his Average Monthly Earnings, multiplied by the
number of his Years of Service accumulated after his first ten (10) Years of
Service (to a maximum of twenty percent (20%) of such Average Monthly Earnings);

 

  (b) A fraction

 

  (i) the numerator of which is the number of his Years of Service, and

 

  (ii) the denominator of which is the number of Years of Service he would have
accumulated if he had remained an Employee until his sixty-fifth (65th)
birthday;

 

  (c) The percentage determined according to attained age (in years and
completed months) on date of commencement of monthly payments, in accordance
with the following table with values for non-integral ages to be determined by
interpolation:

 

Attained Age on Date of
    Commencement

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

64

   .97

63

   .93

62

   .88

61

   .82

60

   .75

59

   .68

58

   .61

57

   .54

56

   .47

55 or younger

   .40

 

  (d) Such Participating Employee’s Other Post-Retirement Benefits;

 

  (e) Such Participating Employee’s Primary Social Security Benefit, multiplied
by clauses (b) and (c) above, or the Participating Employee’s actual Social
Security Benefit (or other comparable benefits), if so provided by the
Participating Employee;

 

  (f) Such Participating Employee’s monthly pension, if any, reduced (if
applicable) for early commencement, which is not payable to him from the
Retirement Plan because of the maximum limitations on pension amounts imposed by
Section 415 of the Code.

 

Notwithstanding anything contained herein to the contrary, if such Participating
Employee ceases to be an Employee due to the termination of his or her
employment within two (2) years following a Change of Control by the Corporation
without Cause or by the Participating Employee for Good Reason, two (2) years
shall be added to such Participating Employee’s age

 

10



--------------------------------------------------------------------------------

and service for purposes of the calculation of monthly payments (but not for
purposes of calculating the Actuarial Equivalent of such payments) under this
Article IV.

 

Section 3 - Upon Death Before Retirement

 

If a Participating Employee is married, and has accumulated at least five (5)
Years of Service when he ceases to be an Employee due to his death, his
Surviving Spouse shall receive from the Corporation, no later than the thirtieth
(30th) day of the month immediately succeeding the month of his death, a single
lump sum payment which shall be the Actuarial Equivalent of a monthly payment,
commencing with such succeeding month and continuing for the lifetime of such
Surviving Spouse, in an amount equal to the product of the amounts determined in
the below clauses (a), (b), (c) and (d), with such result reduced by the amounts
in the below clauses (e) and (f).

 

  (a) The monthly payment that the Participating Employee would have received
computed under the below (i) and (ii), if he had remained an Employee (with no
change in his Average Monthly Earnings) until, and if he had retired on, his
sixty-fifth (65th) birthday:

 

  (i) four percent (4%) of his Average Monthly Earnings, multiplied by the
number, not in excess of ten (10), of his Years of Service, plus

 

  (ii) one percent (1%) of his Average Monthly Earnings, multiplied by the
number of his Years of Service accumulated after his first ten (10) Years of
Service (to a maximum of 20% of such Average Monthly Earnings),

 

  (b) A fraction

 

  (i) the numerator of which is the number of his Years of Service, and

 

  (ii) the denominator of which is the number of Years of Service he would have
accumulated if he had remained an Employee until his sixty-fifth (65th)
birthday,

 

  (c) Fifty percent (50%), minus one percent (1%) for each full year by which
the age of the Surviving Spouse is more than five (5) years lower than that of
the Participating Employee,

 

  (d) The percentage specified in clause (c) of Section 2 for the Participating
Employee’s age at the time of his death,

 

  (e) The Participating Employee’s Other Post-Retirement Benefits,

 

  (f) The Participating Employee’s Primary Social Security Benefit, multiplied
by clauses (b), (c), and (d) above.

 

11



--------------------------------------------------------------------------------

Section 4 - Upon Death After Termination of Employment

 

If a Participating Employee described in Section 2 of this Article IV is married
when he dies after the termination of his employment but before his receipt of
the lump sum payment to which he is entitled under said Section, his Surviving
Spouse shall receive from the Corporation, no later than the thirtieth (30th)
day of the month immediately following the month of his death, a single lump sum
payment which shall be the Actuarial Equivalent of the single lump sum payment
that such Participating Employee would have received if the month that he
designated for purposes of said Section 2 had been the later of the month of his
death and the month of his fifty-fifth (55th) birthday and if he had survived
through such month, reduced by fifty percent (50%), minus one percent (1%) for
each year by which the age of the Surviving Spouse is more than five (5) years
lower than that of the Participating Employee.

 

Section 5 - Service Requirement Waived Upon Change of Control

 

Notwithstanding anything contained herein to the contrary, each individual who
is a Participating Employee at the time of a Change of Control shall be eligible
for benefits calculated in accordance with Article IV whether or not such
Participating Employee has completed five years of Service.

 

12



--------------------------------------------------------------------------------

ARTICLE V

 

FORFEITURES AND LIMITATIONS

 

Section 1 - Forfeiture of Benefits

 

If the Committee determines that any Participating Employee (or any recipient of
a benefit under the Program who had been a Participating Employee) has, while or
at any time after he ceased to be an Employee, directly or indirectly engaged in
any occupation in competition with, or has wrongfully disclosed trade secrets of
or confidential information relating to, or has intentionally done any act
materially harmful to the interests of, the Corporation or any Subsidiary
Company, the Committee may in its sole discretion terminate or annul the payment
of such benefit.

 

Section 2 - Inalienability of Benefits

 

No sale, transfer, anticipation, assignment, pledge or encumbrance of any kind,
at law or in equity, of any benefit under this Program shall be permitted or
recognized under any circumstances, and no benefit under this Program shall be
subject to attachment or other legal process.

 

Section 3 - Other Limitations

 

No benefit payable under the Program shall give rise to any offset or shall be
included in any reduction pursuant to Article III or any other provision of the
Retirement Plan or have any similar effect on any other benefit payable under
any other private benefit plan to which the Corporation or any Subsidiary
Company shall have contributed. Otherwise, the Committee may from time to time
determine whether the total benefits payable to any individual under the Program
and all other private benefit plans to which the Corporation or any Subsidiary
Company shall have contributed shall be subject to any limitation as to amount
other than as provided elsewhere in the Program and/or in such other private
plans, and, if so, shall determine the amount of such limitation.

 

13



--------------------------------------------------------------------------------

Section 4 - Minimum Benefit

 

For any Participating Employee, the portion of his benefit payable under Section
1 or 2 of Article IV which is attributable to his Years of Service and Average
Monthly Earnings through December 31, 1993 shall not be less than a minimum,
which shall be deemed fixed as of December 31, 1993 and shall be calculated on
the basis of (x) a Primary Social Security Benefit determined for a retirement
occurring December 31, 1993, but increased by five percent (5%) per annum for
each whole calendar year between December 31, 1993 and the actual date of
retirement and (y) an ESOP offset determined as of December 31, 1993 and
increased by twenty percent (20%) per annum for each whole calendar year between
December 31, 1993 and the actual date of retirement. This provision shall not
apply, however, to calculation of the Actuarial Equivalent of the portion of a
Participating Employee’s benefit under Section 1 or 2 of Article VI attributable
to Years of Service and Average Monthly Earnings through December 31, 1993.

 

14